Citation Nr: 1215529	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-19 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc and joint disease of the lumbar spine (also referred to herein simply as a "lumbar spine disorder"), to include as secondary to service-connected left tibial stress fracture and/or medial meniscus tear of the left knee status post arthroscopy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served in the National Guard with active duty service from November 1993 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that in part denied the claims for service connection for degenerative disc and joint disease of the lumbar spine and medial meniscus tear of the left knee.

In an April 2008 rating decision, the RO granted service connection for a medial meniscus tear of the left knee status post arthroscopy.  Thus, that issue is no longer before the Board.

The Veteran was scheduled for a video conference Board hearing in May 2010.  However, on the date of the hearing, the Veteran's representative expressed her desire to cancel the hearing and have her appeal decided based on the evidence of record.  Thus, her request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is needed on the claim on appeal.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2011).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Initially, the Board observes that the Veteran's service treatment records have been misplaced.  Although there are two service treatment records in the claims file, the usual envelope of service treatment records is not, and rating decisions and VA examination reports note a review of service treatment records that are not in the claims file.  Thus, the RO should attempt to locate her service treatment records and reassociate them with the claims file.  The Board notes that the claims file was most recently transferred to the West Palm Beach VA Medical Center (VAMC) in March 2008 to obtain a medical opinion.  

The Veteran contends that she has a low back disorder secondary to her service-connected left lower leg disability.  Service connection is in effect for left tibial stress fracture and a medial meniscus tear of the left knee status post arthroscopy.  In the alternative, she contends that she injured her back in service at the same time she injured her left tibia, when she fell in a hole during basic training.

In conjunction with her claim, the Veteran underwent a VA examination in November 2006.  The examiner noted the complaint of back pain in service but opined that her degenerative disc and joint disease of the lumbar spine was not caused by or a result of the low back pain in service.

As the record did not contain an opinion on whether the Veteran's low back disorder was caused or aggravated by a service-connected disability, the RO requested a VA medical opinion in March 2008.  

In an April 2008 opinion, a VA examiner noted that there was no documentation of low back pain or a low back injury.  The examiner indicated that the Veteran had normal x-rays of the lumbar spine in 1998 and 2001 and it was not until January 2005 that there was evidence of degenerative changes.  The examiner attributed the Veteran's low back disorder to her post-service employment.  The examiner then stated that there is no correlation between the Veteran's low back pain and her service-connected left knee disability as all imaging studies of the lumbar spine immediately after her discharge from service in 1994 were negative.  The examiner then opined that the Veteran's degenerative disc and joint disease of the lumbar spine is not related to her service-connected left tibial stress fracture or left knee meniscal tear.

Not only is the above opinion unclear as to whether it was addressing causation or aggravation, but it is also not supported by sound rationale.  With respect to the rationale, it seems more supportive of an opinion that the low back disorder was not incurred in service as it focuses on the time elapsed since service.  As indicated above, in secondary service connection cases, it is acknowledged that the claimed disability did not have its onset during service.  

As over five years have elapsed since the Veteran was examined, the RO should afford her a new examination to determine the current status of her low back disorder and to obtain new opinions on whether it its onset in or is etiologically related to service, or was caused or aggravated by her service-connected left tibial stress fracture and/or medial meniscus tear of the left knee status post arthroscopy.

Lastly, the record contains treatment notes from the West Palm Beach VAMC dated through April 2008.  The RO should obtain updated treatment notes.  Also, the record contains no VA medical records from January 1998 to December 2004.  As they may be pertinent to the claim, the RO should ask her to identify any VA medical facilities that have treated her for her back during that time and attempt to obtain any records.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to locate the Veteran's service treatment records and reassociate them with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.

2.  Obtain all outstanding records of treatment for the disability on appeal from the West Palm Beach VAMC since April 2008.  

Ask the Veteran to identify all VA medical facilities that have treated her for her lumbar spine from January 1998 to December 2004 and attempt to obtain any records.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of her service-connected lumbar spine.  Her claims file should be available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be conducted.  The examiner should then address the following: 

(a) Is it at least as likely as not that the Veteran's service-connected lumbar spine disorder had its onset in or is etiologically related to service?  Why or why not?  In rendering this opinion, the examiner should consider the Veteran's report that she injured her back in service at the same time she injured her left tibia, when she fell in a hole during basic training.

(b) If the answer to the above is negative, is it at least as likely as not that the Veteran's service-connected lumbar spine disorder was caused by her service-connected left tibial stress fracture and/or medial meniscus tear of the left knee status post arthroscopy?  Why or why not?

(c) If the answer to the above is negative, is it at least as likely as not that the Veteran's service-connected lumbar spine disorder has been aggravated beyond natural progression by her service-connected left tibial stress fracture and/or medial meniscus tear of the left knee status post arthroscopy?  Why or why not?

The rationale for all opinions expressed shall be provided.  

4.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

